                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:15CR276

       vs.
                                                                     ORDER

ADAN RUBIO
                      Defendant.



       THIS MATTER is before the court on the motion of Karen M. Shanahan to withdraw as
counsel for the defendant, Adan Rubio (Filing No. 51). Donald L. Schense has filed an entry of
appearance as retained counsel for Adan Rubio. Therefore, Karen M. Shanahan’s motion to
withdraw (Filing No. 51) will be granted.
       Karen M. Shanahan shall forthwith provide Donald L. Schense any discovery materials
provided to the defendant by the government and any such other materials obtained by Karen M.
Shanahan which are material to Adan Rubio’s defense.
       The clerk shall provide a copy of this order to Donald L. Schense.
       Dated this 11th day of February, 2020.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
